 AO 442 (Rev. 01/09) Arrest Warmnt                                                                                  'W: /0e30 -7(-)(-(

                                         UNITED STATES DISTRICT COURT
                                                                    for the                                                ,
                                                      Eastern District of Virginia

                      United States of America
                                v.                                   )
                      DANIEL EVERETTE HALE                           )         Case No. 1:19-CR-59

                                                                                                                       r---      r•rr
                                                                                                                                                  —i
                             Defendant

                                                                                                                                                       rn
                                                                                                                       ~ , ~:                1
                                                      ARREST WARRANT                                                   ~
                                                                                                                                            ao
                                                                                                                                                  r?
                                                                                                                                                 --► n
To         Any authorized law enforcement officer                                                                                                     cj
                                                                                                                               F3       i        x,
                                                                                                                      C3       --i               yr
                                                                                                                                        T
         YOU ARE CON IIIANDED to arrest and bring before a United States magistrate judge wit-1 out unneccissai;. delay
                                                                                                              r--
(nanreofpersontobearrested)       DANIEL EVERETTE HALE
who is accused of an offense or violation based on the following document tiled with the court:

VIndietnient                 Superseding Indictment         Information            Superseding Information                       Complaint


Probation Violation Petition                Supervised Release Violation Petition            Violation Notice                    Order of the Court

This offense is briefly described as follows:
Count 1: 18 U.S.C. § 793(c) Obtaining National Defense Information.
Count 2: 18 U.S.C. § 793(e) Retention and Transmission of National Defense Information.
Count 3: 18 U.S.C. § 793(e) Causing the Communication of National Defense Information.
Count 4: 18 U.S.C. § 798(a)(3) Disclosure of Classified Communications Intelligence Information.
Count 5: 18 U.S.C. § 641 Theft of Government Property.




Date:
                                                                                              Ism&       ofJt       si ralure
                                                                                                     ,          )
City and state:
                                                                                                Printed name and ti le


                                                                   Return

          This warrant was received on (date)          sgr2-at y         , and the person was arrested on ((lane)
at (city and state)     N&ShyM& i TAI


Date: n~z folzof%
                                                                                             Arresting qfllcer's signature



                                                                                               Prinled name and Life



                       Case 3:19-mj-04127 Document 1 Filed 05/09/19 Page 1 of 1 PageID #: 1
